DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2021 was filed after the mailing date of the Non-Final Rejection on 08/13/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 02/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10938614 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see p.7, filed 10/20/2021 and Terminal Disclaimer filed 2/8/2022, with respect to the amended claims and newly presented claims 26-41 have been fully considered and are persuasive.  The 103 rejection of the claims 17 and 20-23has been withdrawn. 

Allowable Subject Matter
Claims 26-41 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art or record, particularly Robert et al. (US 2010/0195668 A1), fails to fairly teach or suggest the limitation of:
“wherein first data included in the first data sequence and second data included in the second data sequence are mapped onto the first subcarriers; and 

“retrieving at least one of a first data sequence or a second data sequence from the OFDM signal, wherein: 

    first data included in the first data sequence and second data included in the second data sequence are retrieved from first OFDM subcarriers; and 
    the second data are retrieved from second OFDM subcarriers different from the first OFDM subcarriers, the first data is not pilot data, wherein the first subcarriers correspond to every n-th subcarrier along a frequency axis, n being an integer larger than 1” when considered in view of the other limitations as recited in claim 33.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Robert et al. (US 2010/0195668 A1) discloses:
 A transmitter (Fig. 14, Abstract: “transmitting apparatus 82”) and a transmitting method (Abstract: “a corresponding transmitting method”) comprising: 
a mapping circuit (Fig. 14: “frame forming means 59” ) configured to combine and map a first data sequence and a second data sequence onto orthogonal frequency division multiplexing (OFDM) subcarriers which include first subcarriers and second subcarriers (Fig. 9, 10, 14, 16, Para. [0065]-[0066]: “frame forming means 59” preforms combining and mapping of pilot signals pattern (first data sequence) and “signalling data”/“content data” pattern(second data sequence)  onto OFDM “Frequency Carrier” onto pilot and data carrying “Frequency Carriers” (first subcarriers) and non-pilot “Frequency Carriers” that only carriers “signalling data”/“content data”) and 
a framing circuit (Fig. 9, 14, 16, Para. [0065]: “frequency to time transformation means 60”) configured to generate an OFDM signal from the OFDM subcarriers (Fig. 16, Para. [0065]-[0066]: “frequency to time transformation means 60” preforms generating of an “OFDM symbol [signal]” from the “OFDM carriers” carrying pilot signals (first data sequence) and “signalling data”/“content data”  in time domain), 
A receiver and a receiving method ((Fig. 15: “receiving apparatus (83)”; Abstract: “a corresponding receiving apparatus and method”) comprising: 
an antenna (Fig. 15: “a receiving interface 64…an antenna”) through which an orthogonal frequency division multiplexing (OFDM) signal is received (Fig. 15, 16, Para, [0060]: “a receiving interface 64, which can for example be an antenna…to receive signals in the respective transmission system or communication system” where Fig. 16 depicts transmission of an “OFDM symbol [signal]” in “an orthogonal frequency division multiplex (OFDM) system” which the “receiving apparatus (83)” receives as the “receive signals”); and 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414. The examiner can normally be reached 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 


/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                            /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633